772 N.W.2d 337 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jermey Jermaine LLOYD, Defendant-Appellant.
Docket No. 137852. COA No. 277172.
Supreme Court of Michigan.
September 25, 2009.

Order
On order of the Court, the application for leave to appeal the November 13, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for reconsideration of: (1) whether the error in admitting the 911 call set forth in exhibit 20 was constitutional in nature; (2) if so, whether the Court of Appeals therefore erred in failing to apply the "harmless beyond a reasonable doubt" standard that is applied to preserved constitutional error, Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); and (3) if the incorrect standard was applied, whether the prosecutor has established the error was harmless beyond a reasonable doubt. People v. Blackmon, 477 Mich. 1125, 730 N.W.2d 475 (2007).
We do not retain jurisdiction.